OPINION — AG — THE SUFFICIENCY OF THE NUMBER OF SIGNATURES TO AN INITIATIVE PETITION TO AMEND THE OKLAHOMA CONSTITUTION IS GOVERNED BY THE RESULTS OF THE GENERAL ELECTION NEXT PRECEDING THE FILING OF THE SIGNED COPIES THEREOF, AND THAT THE SUFFICIENCY OF THE NUMBER OF SIGNATURES ATTACHED TO THE INITIATIVE PETITION HEREIN CONSIDERED IS GOVERNED BY THE TOTAL NUMBER OF VOTES CAST FOR THE STATE OFFICE RECEIVING THE HIGHEST NUMBER OF VOTES AT THE NOVEMBER 8, 1966, GENERAL ELECTION. CITE: ARTICLE V, SECTION 2, 34 Ohio St. 1961 8 [34-8] (CHARLES NESBITT)